     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


BRYAN REDMOND,                               3:19-cv-02061-BR

          Plaintiff,                         OPINION AND ORDER

v.

STANDARD INSURANCE COMPANY, an
Oregon corporation; DEREK
SCHMALLE; and LISA
McGILLICUDDY,

          Defendants.

STEPHEN P. RICKLES
MARTIN W. JAQUA
The Rickles Law Firm, P.C.
1839 N.W. 24th Ave.
Portland, OR 97210
(503) 229-1850

          Attorneys for Plaintiff Bryan Redmond

DAVID J. RIEWALK
JESSICA E. WILCOX
Bullard Law
200 S.W. Market St., Ste. 1900
Portland, OR 97201
(503) 248-1134

          Attorneys for Defendants Standard Insurance Company
          and Derek Schmalle

1 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 2 of 22




JOHN M. KREUTZER
AMANDA BRYAN
Bullivant Houser Bailey P.C.
One S.W. Columbia St., Ste. 800
Portland, OR 97204
(503) 228-6351

             Attorneys for Defendant Lisa McGillicuddy

BROWN, Senior Judge.

     This matter comes before the Court on the Motions (#9),

(#10), (#13) to Dismiss filed by Defendants Standard Insurance

Company, Lisa McGillicuddy, and Derek Schmalle respectively.

The Court concludes the record is sufficiently developed and

oral argument is not required.

     For the reasons that follow, the Court DENIES Defendants'

Motions.



                               BACKGROUND

     The following facts are taken from Plaintiff Bryan

Redmond's Complaint and construed in Plaintiff's favor for

purposes of these Motions.     See Din v. Kerry, 718 F.3d 856, 859

(9th Cir. 2013).

     Plaintiff was employed by Standard Insurance as Senior

Director of Procurement.     Schmalle and McGillicuddy were

employees of Standard Insurance and were supervised by

Plaintiff.


2 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 3 of 22




     In July 2017 Standard Insurance hired Brett Miller, who was

under Plaintiff's supervision and served as a mid-level manager

for a team that included Schmalle and McGillicuddy.

     In October 2017 Schmalle and McGillicuddy began voicing

regular complaints about Miller to others, including Plaintiff.

Plaintiff attempted to respond to these complaints, but Schmalle

and McGillicuddy remained dissatisfied and blamed Plaintiff for

his "perceived inaction and/or continued support of Miller."

     In December 2017 Miller issued a disciplinary warning to

McGillicuddy based on complaints made by other employees about

McGillicuddy.   McGillicuddy complained to Schmalle about this

incident, and McGillicuddy and Schmalle "continued to blame and

harbor further animus toward [P]laintiff based on his perceived

role in the incident and his perceived support of Miller's

conduct."

     In February or March 2018 Plaintiff and Miller lodged

complaints with Standard Insurance's Human Resources Department

(HR) about McGillicuddy's "continuing unprofessional and

disruptive conduct," but HRworkforce personnel "resisted"

Plaintiff's complaints and "began to harbor personal animus"

toward him.   About the same time Schmalle also made complaints

to Plaintiff about McGillicuddy, but he was "reluctant" to take



3 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 4 of 22




his complaints to HR due to his prior working relationship with

McGillicuddy.

     In early March 2018 McGillicuddy tendered her resignation

to Standard Insurance, but she was allowed to work from home

until her employment formally ended on March 31, 2018.

Plaintiff alleges both McGillicuddy and Schmalle blamed

Plaintiff for McGillicuddy's decision to resign, and they

"harbored further personal animus" toward Plaintiff.

     In "early 2018" Standard Insurance advised Plaintiff that

his position was being eliminated due to "corporate

restructuring decisions."     In lieu of being terminated and paid

a severance package, Standard Insurance offered Plaintiff the

alternative to be in the "Workforce Redeployment Pool Option"

(Pool).   While in the Pool Plaintiff would remain an employee,

would continue to receive pay and benefits, and would be allowed

to seek another position with Standard Insurance.            Plaintiff was

required to sign a "Release and Severance Agreement" (RSA).                The

RSA required Plaintiff (1) to work cooperatively with Standard

Insurance if directed by his manager until his "position end

date" of April 16, 2018; (2) to sign and to return the RSA

before his position end date; and (3) to sign and to not revoke

a "Supplemental Release of Claims" (Release) at the end of the



4 – OPINION AND ORDER
        Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 5 of 22




Pool.    In return for signing the RSA and Release, Plaintiff

would be placed in the Pool of terminated employees, would be

eligible for severance benefits but lower compensation, and

would be able to seek another position with Standard Insurance.

The RSA provided Plaintiff's employment would end and Plaintiff

would receive less severance pay if he turned down or did not

find a comparable position with Standard Insurance.

        On April 16, 2018, Plaintiff executed the RSA and Release.

From April 16, 2018, to September 11, 2018, Plaintiff was a

participant in the Pool.

        At some point Schmalle told McGillicuddy that Plaintiff's

position had been eliminated and that Plaintiff was in the Pool.

From April through August 2018 Schmalle and McGillicuddy

"communicated regularly about [P]laintiff and expressed their

mutual pleasure at the elimination of [Plaintiff's] position and

[the] anticipated eventual termination of his employment by

Standard."

        On August 19, 2018, Schmalle sent an email to McGillicuddy

claiming Plaintiff had "lied" to him about McGillicuddy and/or

had suggested Schmalle lodge false complaints about McGillicuddy

with Standard Insurance's HR department.

        McGillicuddy forwarded Schmalle's email to Standard



5 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 6 of 22




Insurance's HR department in retaliation for Plaintiff's

perceived mistreatment of her and Plaintiff's "perceived" role

in her resignation.   McGillicuddy's email triggered Standard

Insurance's investigation of Plaintiff.

     As a result of HR's investigation Plaintiff was terminated

as a member of the Pool and fired on September 11, 2018.

     On December 19, 2019, Plaintiff filed a Complaint against

Defendants.   Plaintiff alleges a common-law breach-of-contract

claim against Standard Insurance in Count 1 of his First Claim.

In Count 2 of his First Claim Plaintiff alleges Standard

Insurance wrongfully denied him benefits that he was entitled to

pursuant to the Employee Retirement Income Security Act (ERISA),

29 U.S.C. § 1001, et seq.     Plaintiff alleges in his Second Claim

that Standard Insurance wrongfully terminated his employment in

violation of § 1140 of ERISA.      In his Third Claim Plaintiff

alleges Standard Insurance breached its fiduciary duties

required by ERISA.    In his Fourth Claim Plaintiff alleges

Schmalle and McGillicuddy tortiously interfered with his

employment contract with Standard Insurance.          Plaintiff seeks

damages of at least $80,000, including damages for loss of

severance pay and benefits.

     On March 2, 2020, Standard Insurance filed a Motion to



6 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29    Filed 06/08/20   Page 7 of 22




Dismiss Plaintiff's common-law breach-of-contract claim.               On

March 3, 2020, McGillicuddy filed a Motion to Dismiss

Plaintiff's claim.   On March 25, 2020, Schmalle also filed a

Motion to Dismiss Plaintiff's tortious-interference claim.

Defendants contend these claims are preempted by ERISA.

     McGillicuddy also moves in the alternative to dismiss

Plaintiff's tortious-interference claim against her for failure

to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6).



                               STANDARDS

I.   Motion to Dismiss

     To survive a motion to dismiss a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

for relief that is plausible on its face.”          Bell Atlantic v.

Twombly, 550 U.S. 544, 545 (2007).         A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.              Id. at 556.

“The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that

a defendant has acted unlawfully.”         Ashcroft v. Iqbal, 556 U.S.



7 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29    Filed 06/08/20   Page 8 of 22




662, 678 (2009)(quoting Twombly, 550 U.S. at 546).             When a

complaint is based on facts that are “merely consistent with” a

defendant's liability, it “stops short of the line between

possibility and plausibility of entitlement to relief.”               Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 557).             See also

Bell Atlantic, 550 U.S. at 555-56.         The court must accept as

true the allegations in the complaint and construe them in favor

of the plaintiff.     Din v. Kerry, 718 F.3d 856, 859 (9th Cir.

2013).   Nonetheless, the court is not bound to "accept as true a

legal conclusion couched as a factual allegation."             Papasan v.

Allain, 478 U.S. 265, 286 (1986).      See also, Godecke v. Kinetic

Concepts, Inc., 937 F.3d 1201, 1205 (9th Cir. 2019).

     The pleading standard under Federal Rule of Civil Procedure

8 “does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.”     Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 555).     See also Federal Rule of Civil Procedure 8(a)(2).

“A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Id. (citing Twombly, 550 U.S. at 555).         A complaint also does

not suffice if it tenders “naked assertion[s]” devoid of

“further factual enhancement.”      Id. at 557.



8 – OPINION AND ORDER
      Case 3:19-cv-02061-BR   Document 29    Filed 06/08/20   Page 9 of 22




      “In ruling on a 12(b)(6) motion, a court may generally

consider only allegations contained in the pleadings, exhibits

attached to the complaint, and matters properly subject to

judicial notice."    Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th

Cir. 2007)(citing Jacobson v. Schwarzenegger, 357 F. Supp. 2d

1198, 1204 (C.D. Cal. 2004)).       A court, however, "may consider a

writing referenced in a complaint but not explicitly

incorporated therein if the complaint relies on the document and

its authenticity is unquestioned."          Id. (quoting Parrino v. FHP,

Inc., 146 F.3d 699,706 (9th Cir. 1998), superseded by statute on

other grounds as stated in Abrego v. Dow Chem. Co., 443 F.3d 676

(9th Cir. 2006)).

II.   ERISA Preemption

      In Aetna Healthcare Inc. v Davila the Supreme Court

explained ERISA preemption as follows:

           Congress enacted ERISA to "protect . . . the
           interests of participants in employee benefit
           plans and their beneficiaries" by setting out
           substantive regulatory requirements for employee
           benefit plans and to "provid[e] for appropriate
           remedies, sanctions, and ready access to the
           Federal courts." 29 U.S.C. § 1001(b). The
           purpose of ERISA is to provide a uniform
           regulatory regime over employee benefit plans.
           To this end, ERISA includes expansive pre-emption
           provisions, see ERISA § 514, 29 U.S.C. § 1144,
           which are intended to ensure that employee
           benefit plan regulation would be "exclusively a



9 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 10 of 22




          federal concern." Alessi v. Raybestos-Manhattan,
          Inc., 451 U.S. 504, 523 (1981).

          ERISA's "comprehensive legislative scheme"
          includes "an integrated system of procedures for
          enforcement." Russell, 473 U.S., at 147
          (internal quotation marks omitted). This
          integrated enforcement mechanism, ERISA § 502(a),
          29 U.S.C. § 1132(a), is a distinctive feature of
          ERISA.

                                     * * *

          Therefore, any state-law cause of action that
          duplicates, supplements, or supplants the ERISA
          civil enforcement remedy conflicts with the clear
          congressional intent to make the ERISA remedy
          exclusive and is therefore pre-empted. See 481
          U.S. at 54-56; see also Ingersoll-Rand Co. v.
          McClendon, 498 U.S. 133, 143-145 (1990).

542 U.S. 200, 208 (2004).

     Under ERISA an action is preempted only when a plaintiff

brings claims that "relate to" an ERISA plan within the meaning

of 29 U.S.C. § 1144(a) and are within the scope of the ERISA

civil-enforcement provision in 29 U.S.C. § 1132(a).             Providence

Health Plan v. McDowell, 385 F.3d 1168, 1171 (9th Cir. 2004).

See also Toumanjian v. Frailey, 135 F.3d 648, 654 (9th Cir.

1998).



                               DISCUSSION

I.   Plaintiff's common-law breach-of-contract and tortious-
     interference claims are not preempted by ERISA.



10 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 11 of 22




     Defendants each contend Plaintiff's claims against them

"relate to" Standard Insurance's Severance Pay Plan, which is an

ERISA plan, and the claims, therefore, are preempted by ERISA.

Defendants also contend Plaintiff's claims are preempted on the

ground that Plaintiff's claims do not arise under any

"independent legal duty" outside of ERISA.          In fact, according

to Defendants, Plaintiff alleges Standard Insurance's motivation

for terminating Plaintiff was to avoid paying ERISA benefits.

     Plaintiff does not dispute Standard Insurance's Severance

Pay Plan is an "employee benefit plan" under ERISA.             Plaintiff,

however, contends ERISA's preemption provisions do not apply to

Plaintiff's state common-law or statutory claims because they do

not directly impact or interfere with the administration of an

ERISA plan.

     A.   Plaintiff's claims do not "relate to" the
          administration of an ERISA Plan and, therefore, are
          not preempted.

          Defendants contend Plaintiff seeks severance pay

created by Standard Insurance's Severance Pay Plan, which, as

noted, is an employee benefit plan under ERISA, and, therefore,

Plaintiff's claim is "related to" the administration of an ERISA

Plan and is preempted by ERISA § 514(a).

          Plaintiff, however, contends his breach-of-contract



11 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 12 of 22




and tortious-interference claims do not relate to the

administration of a benefits plan nor implicate the payment of

severance benefits under ERISA because (1) Standard Insurance

did not have the contractual right to terminate Plaintiff's

employment or membership in the Pool based on misconduct

that allegedly occurred before the RSA was signed and

(2) Plaintiff's tortious-interference claim against Schmalle and

McGillicuddy is based on their improper interference with his

contract with Standard Insurance.

            Section 514 of ERISA provides:

                 [T]he provisions of this subchapter . . . shall
                 supersede any and all State laws insofar as they
                 may now or hereafter relate to any employee
                 benefit plan in § 1003(a) of this title. . . .
                 29 U.S.C. § 1144(a).

Section 514 of ERISA preempts a state-law claim when the state-

law claim "relates to" an ERISA benefit plan.           In Fort Halifax

Packing Co. v. Coyne the Supreme Court clarified preemption

under § 514 was intended to avoid state statutory schemes that

conflicted with ERISA standards for administration of ERISA

plans rather than laws relating to the payment of employee

benefits.   481 U.S. 1 (1987).     The Court stated:

                 ERISA's preemption provision does not refer to
                 state law relating to "employee benefits," but to
                 law relating to "employee benefit plans". . . .



12 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 13 of 22




                       We have held that the words “relate to”
                  should be construed expansively. . . . Nothing
                  in our case law, however, supports appellant's
                  position that the word “plan” should in effect be
                  read out of the statute. . . . The words
                  “benefit” and “plan” are used separately
                  throughout ERISA, and nowhere in the statute are
                  they treated as the equivalent of one another.
                  Given the basic difference between a “benefit”
                  and a “plan,” Congress' choice of language is
                  significant in its pre-emption of only the
                  latter.

482 U.S. 7-8 (emphasis in original).

             Plaintiff's breach-of-contract claim relates to the

provisions of the express written contract between Plaintiff and

Standard Insurance and turns on whether Standard Insurance had a

contractual right to terminate Plaintiff's employment.

Plaintiff's tortious-interference claim relates to whether

Schmalle and McGillicuddy's actions interfered with the

contractual relationship between Plaintiff and Standard

Insurance.    Neither claim, however, relates to the regulation or

administration of the plan itself or to the determination of

severance benefits.

             Defendants contend Plaintiff's claims relate to ERISA

on the ground that Plaintiff seeks recovery of pension benefits

as part of his damages.

             In Campbell v. The Aerospace Corp., 123 F.3d 1308 (9th

Cir. 1997), the plaintiff alleged he was wrongfully terminated


13 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 14 of 22




for his whistleblowing activities, and he sought damages that

included the loss of substantial pension benefits.             The

plaintiff ultimately lost at trial, but on appeal he claimed the

case was wrongfully removed from state court.           The Ninth Circuit

questioned the district court's jurisdiction and whether the

plaintiff's case had been wrongfully removed under ERISA

preemption.   The Court noted:

                A claim does not relate to ERISA “when the loss
                of pension benefits was a mere consequence of,
                but not a motivating factor behind, the
                termination of benefits.” [citing Ethridge v.
                Harbor House Restaurant, 861 F.2d 1389, 1405 (9th
                Cir. 1988)](quotation omitted)(emphasis added).
                In Ethridge, the plaintiff brought a claim for
                tortious discharge in state court, alleging that
                he was terminated from his employment in
                retaliation for his union activities. In his
                complaint, Ethridge asserted that “the above said
                wrongful acts of Defendants, w[ere] a substantial
                factor in causing damage and injury to Plaintiff,
                including loss of employment and benefits.” Id.
                at 1404 (alterations omitted). Relying on the
                plaintiff's use of the word “benefits,” the
                defendants attempted to remove the case to
                federal court on the ground of ERISA preemption.
                We rejected their argument. Ethridge did not
                claim that his employer's true motivation for
                discharge was to deprive him of pension rights,
                but merely alleged that the loss of benefits was
                a consequence of the tortious discharge. Id. at
                1405. Therefore, Ethridge's claim for tortious
                discharge was not preempted simply because he
                sought to recover lost salary and benefits.

                Similarly, in Karambelas v. Hughes Aircraft Co.,
                992 F.2d 971, 974 (9th Cir. 1993), the plaintiff,
                former in-house counsel for the defendant,


14 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 15 of 22




                brought a breach of employment contract claim,
                alleging that his employer terminated him because
                it needed a scapegoat after a costly legal error.
                Defendants sought to justify removal by pointing
                to plaintiff's acknowledgment, in his deposition,
                that one reason for his termination was probably
                to avoid the vesting of his pension rights. We
                rejected this contention, reasoning:

                      Here the heart and soul of the complaint is
                      Karambelas' outrage at the fact that he was
                      made a scapegoat. . . . His complaint does
                      mention that he was terminated just before
                      his retirement benefits vested, but that was
                      clearly in the nature of a jeremiad or, at
                      most, a consequence of the scapegoating
                      wrong that was perpetrated upon him.

                Id. Again, mention of the loss of benefits as a
                consequence of termination did not give rise to
                ERISA preemption where the employer was motivated
                by other concerns.

Campbell, 123 F.3d at 1312–13 (emphasis in original).

          Here Plaintiff alleges a loss of pension benefits

merely as an element of his damages.        On this record, therefore,

the Court concludes Plaintiff's common-law claims for breach of

contract and tortious interference do not relate to the

administration or regulation of an ERISA benefits plan.

Accordingly, the Court concludes Plaintiff's claims are not

preempted by ERISA.

     B.   Plaintiff's claims are independent of any legal duty
          under ERISA and not preempted.

          Defendants also contend Plaintiff's claims are



15 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 16 of 22




preempted under the civil-enforcement mechanism of § 502(a) of

ERISA on the grounds that Plaintiff could have brought his claim

under ERISA and, moreover, Defendants' actions do not implicate

any other independent legal duty.      In other words, when "the

existence of an ERISA plan is a critical factor in establishing

liability under a state cause of action, the state law claim is

preempted."   Wise v. Verizon Commc'ns, Inc., 600 F. 3d 1180,

1190-91 (9th Cir. 2010).

          Here Plaintiff's claims do not "depend" on the

existence of an ERISA-covered plan to establish that Plaintiff

suffered damages.    Plaintiff has alleged Standard Insurance

improperly terminated his employment in violation of the terms

of the RSA, and McGillicuddy and Schmalle acted with wrongful

and improper motives to interfere with Plaintiff's employment.

The Oregon Court of Appeals has held tortious-interference

claims arising in a workplace setting are actionable against a

defendant who "retaliated for personal reasons against an

employee for that employee's complaints" about the defendant's

conduct in the workplace.      Kaelon v. USF Reddaway, Inc., 180 Or.

App. 89, 100 (2002).

          Similar to the conduct of Standard Insurance, the

conduct of Schmalle and McGillicuddy was not related to any duty



16 – OPINION AND ORDER
        Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 17 of 22




that related to or included administration of the ERISA benefits

plan.    Plaintiff also does not allege either Schmalle or

McGillicuddy acted as Standard Insurance's agent, and

McGillicuddy was neither an employer nor an employee of Standard

Insurance at the time of her conduct.           In Great American Life

Ins. Co. v. Castonguay the Ninth Circuit noted:                "To determine

whether a state law is preempted we must look at whether it

encroaches on the relationships regulated by ERISA. . . .                  Under

this approach, the first question we must ask is whether the

state law reaches a relationship that is already regulated by

ERISA."      984 F.2d 1518, 1522 (9th Cir. 1993).          Plaintiff does

not allege, nor can it be inferred that the relationship between

Plaintiff, Schmalle, and McGillicuddy was regulated by ERISA.

Moreover, the facts alleged by Plaintiff would indicate Schmalle

and McGillicuddy may have acted with a motivation to interfere

with Plaintiff's employment outside of the scope of Standard

Insurance's ERISA plan.

              On this record the Court concludes Plaintiff has

asserted Defendants' actions were based on an independent legal

duty outside of any ERISA enforcement mechanism.               Accordingly,

the Court concludes Plaintiff's claims are not preempted.

        C.    Plaintiff has not alleged Standard Insurance's actions
              were "motivated by" a desire to avoid paying ERISA


17 – OPINION AND ORDER
        Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 18 of 22




             benefits.

             Defendants also contend Plaintiff alleges the motive

behind Standard Insurance's action was to avoid paying an ERISA

benefit to Plaintiff, and, therefore, Plaintiff's claims are

preempted by ERISA § 510.

             Plaintiff again contends the lost severance pay

benefits are only part of the general damages he seeks, and

Standard Insurance's failure to pay benefits is not a

substantive element of his breach-of-contract claim.                As noted,

a claim does not relate to ERISA "when the loss of pension

benefits was a mere consequence of, but not a motivating factor

behind the termination of benefits."           Campbell, 123 F.3d at

1312.    The Supreme Court has also held when employees bring

statutory claims under legal theories that, by their very

nature, are highly likely to involve the loss of pensions or

other employee benefits as compensatory damages, ERISA's

preemption does not apply even though the employee may allege

alternative claims suggesting that the goal of avoiding pension

or ERISA plan liabilities was a motivating factor behind the

wrongful employment action.         See Hazen Paper Co. v. Biggins, 507

U.S. 604, 613 (1993)("Nor do we rule out the possibility of dual

liability under ERISA and the ADEA where the decision to fire



18 – OPINION AND ORDER
       Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 19 of 22




the employee was motivated both by the employee's age and by his

pension status.").

            Plaintiff alleges in Count 1 of his First Claim that

Standard Insurance improperly terminated him under the RSA

resulting in a breach of the contract between Plaintiff and

Standard Insurance, and, therefore, Plaintiff seeks damages that

include, among other things, severance benefits owed under the

RSA.

            On this record the Court concludes Plaintiff is

seeking severance damages in Count 1 of his First Claim as a

consequence of Standard Insurance's alleged breach of contract.

Accordingly, the Court concludes Plaintiff's claim is not

preempted by ERISA § 510.

       In summary, the Court concludes Plaintiff's common-law

claims against Defendants for breach of contract and tortious

interference are not preempted by ERISA law.

II.    Plaintiff has adequately stated a claim against
       McGillicuddy.

       McGillicuddy alternatively contends Plaintiff has failed to

adequately state a claim for tortious interference against her.

       A.   Standards

            Under Oregon law a party must allege the following

elements to state a claim for tortious inference with a


19 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 20 of 22




contract:   (1) the existence of a professional or business

relationship (which could include, for example, a contract or a

prospective economic advantage), (2) intentional interference

with that relationship, (3) by a third party, (4) accomplished

through improper means or for an improper purpose, (5) a causal

effect between the interference and damage to the economic

relationship, and (6) damages.      Int'l Longshore & Warehouse

Union v. ICTSI Oregon, Inc., 15 F. Supp. 3d 1075, 1105 (D. Or.

2014), aff'd, 863 F.3d 1178 (9th Cir. 2017).

     B.     Analysis

            McGillicuddy contends Plaintiff has failed to allege

sufficient facts to show that McGillicuddy knew or had reason to

know the information she received from Schmalle and relayed to

Standard Insurance's HR Department was false or misleading or to

show that McGillicuddy's actions violated any established

standard.

            In his Complaint Plaintiff alleges the following:

McGillicuddy blamed Plaintiff for McGillicuddy's decision to

resign and harbored "personal animus" toward Plaintiff as a

result.   McGillicuddy regularly communicated with Schmalle after

her resignation.   When McGillicuddy and Schmalle learned

Plaintiff's position had been eliminated, they "expressed their



20 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 21 of 22




mutual pleasure at the elimination of [Plaintiff's] position and

anticipated eventual termination of [Plaintiff's] employment."

Plaintiff also alleges Schmalle sent an email to McGillicuddy

falsely claiming that before McGillicuddy resigned Plaintiff had

"lied" to Schmalle about McGillicuddy and/or suggested that

Schmalle lodge false complaints about McGillicuddy with Standard

Insurance's HR department.      Plaintiff alleges McGillicuddy

"promptly related [Schmalle's email] to Standard Insurance's HR

department in retaliation for Plaintiff's perceived mistreatment

of her, and his assumed role in her eventual resignation."

Plaintiff further alleges the investigation by Standard

Insurance's HR Department, triggered by McGillicuddy's email,

was specifically intended to interfere with Plaintiff's

contractual relationship with Standard Insurance.

          As noted, to survive a motion to dismiss a complaint

must contain sufficient factual matter, accepted as true, to

“state a claim for relief that is plausible on its face.”

Twombly, 550 U.S. at 545.      A claim has facial plausibility when

the plaintiff pleads sufficient factual content to allow the

court to draw a reasonable inference that the defendant is

liable for the misconduct alleged.         Id. at 556.

          On this record the Court concludes Plaintiff has



21 – OPINION AND ORDER
     Case 3:19-cv-02061-BR   Document 29   Filed 06/08/20   Page 22 of 22




stated sufficient facts to support a claim plausible on its face

that McGillicuddy tortuously interfered with Plaintiff's

contractual relationship with Standard Insurance.             Accordingly,

the Court denies McGillicuddy's alternative motion to dismiss

for failure to state a claim.



                               CONCLUSION

     For the reasons stated, the Court DENIES Defendants'

Motions (#9), (#10), and (#13) to Dismiss.

     The Court DIRECTS the parties to confer and to file no

later than June 30, 2020, a proposed case-management plan.                  The

Court will then set a Rule 16 Conference in due course.

     IT IS SO ORDERED.

     DATED this 8th day of June, 2020.

                                  /s/ Anna J. Brown

                             ___________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




22 – OPINION AND ORDER
